Exhibit 10.2

PRECISION CASTPARTS CORP.

FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

December 31, 2004 Restatement

 

Precision Castparts Corp.,

an Oregon corporation

4650 SW Macadam Avenue, Suite 440

Portland, OR 97239

   Company



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Eligibility and Participation    2 2.    Supplemental
Benefits    3 3.    Payment of Benefits    9 4.    Surviving Spouse Death
Benefit    12 5.    No Advance Funding    13 6.    Amendment and Termination   
13 7.    Not Contract of Employment    14 8.    Claims Procedure    14 9.   
General Provisions    15 10.    Definition of Change in Control    16 11.       
Effective Date; 409A Compliance    17



--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.

FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

December 31, 2004 Restatement

 

Precision Castparts Corp.,

an Oregon corporation

4650 SW Macadam Avenue, Suite 440

Portland, OR 97239

   Company

Precision Castparts Corp., an Oregon corporation (the Company), adopted the
Precision Castparts Corp. Supplemental Executive Retirement Program (the
Program) effective February 1, 1989 to provide supplemental retirement benefits
for certain key employees as an incentive for them to develop careers with the
Company and to perform with a degree of excellence that would promote the best
interests of the Company. Effective January 1, 1998 the Program was divided into
two plans: the Precision Castparts Corp. Supplemental Executive Retirement
Program - Level One Plan (SERP - Level One) and the Precision Castparts Corp.
Supplemental Executive Retirement Program - Level Two Plan (SERP - Level Two)
(collectively referred to herein as the Prior Plans). Several amendments to the
Prior Plans were adopted prior to October 3, 2004. No amendments to either of
the Prior Plans were adopted during the period from October 3, 2004 through
December 31, 2004.

The Company adopts the following restatement of the Prior Plans effective
immediately upon the close of the Prior Plans’ 2004 plan year (December 31,
2004) to limit eligibility to participants who had a vested accrued benefit
under the Prior Plans on December 31, 2004 and are not designated for
participation with respect to ongoing employment in 2005 or afterward in a
defined benefit-type executive deferred compensation plan other than this Plan
maintained by the Company or an Affiliate of the Company to preserve the Prior
Plans’ terms for vested accrued benefits as of December 31, 2004 to the extent
permitted by Internal Revenue Code (Code) Section 409A (409A), to provide
(without modifying the Prior Plans’ terms except as required by 409A) for
ongoing accruals for participants in ongoing Plan-covered employment after
December 31, 2004, and to change the Prior Plans’ name in this restatement
consolidating the Prior Plans to Precision Castparts Corp. Frozen Supplemental
Executive Retirement Program (this Plan).

This Plan is designed only for benefits that were both vested and accrued as of
December 31, 2004 and for additional benefits accrued on 409A-compliant terms
with respect to employment after December 31, 2004 by any executives continuing
in Plan-covered employment after December 31, 2004 as provided in the attached
409A Supplement. It is intended that all vested, accrued benefits as of
December 31, 2004 provided in this Plan qualify for exemption from requirements
under 409A. If any such benefits for a participant are enhanced such that they
do not qualify for exemption from 409A requirements, the enhancement must
provide entirely for the affected participant’s benefits outside this Plan,
including compliance with 409A, and no benefits will be provided to the
participant under this Plan.



--------------------------------------------------------------------------------

1. Eligibility and Participation

 

  1.1 Participation as of January 1, 2005

1.1-1 As of January 1, 2005, this Plan covers the following persons who were
participants under SERP - Level One as of December 31, 2004:

(a) Persons who were retired and receiving benefits as of that date, and

(b) Persons who were receiving benefits as of that date as a surviving spouse of
a previously-retired participant, and

(c) Persons (if any) who, as of that date, were in ongoing Plan-covered
employment and eligible for early retirement but had not yet started to receive
benefits because they had not yet retired, but only if such persons are not
designated for participation as of that date in a defined benefit plan like this
one that is maintained by the Company or by an Affiliate of the Company.
“Affiliate” means a corporation or other business that is more than 50 percent
owned by the Company.

1.1-2 As of January 1, 2005, this Plan covers one person who was a participant
under SERP - Level Two as of December 31, 2004. That individual retired and
started receiving benefits prior to December 31, 2004. His benefit has been
determined with reference to the formula in SERP – Level Two plan document as in
effect when he retired. This Plan provides for continuing payment of his
benefit. The benefit formula under this Plan does not alter the benefit payable
to him.

 

  1.2 Participation After January 1, 2005

No employees shall newly become eligible for participation under this Plan after
December 31, 2004, and no participants in any other retirement benefit plan
shall have their accrued benefits transferred into this Plan after December 31,
2004. As of January 1, 2005, this Plan covers only the following persons:

(a) Persons identified in 1.1, and

(b) Persons (if any) becoming qualified to receive benefits as the surviving
spouse of a person identified in (a) above.

 

  1.3 Removal from Participation

1.3-1 The Committee may remove an employed participant from this Plan on a
prospective basis, with or without cause. Removal does not apply to participants
who have retired and started receiving benefits. The “Administrator” for this
Plan appointed by the Committee shall notify the participant in writing within
30 days after Committee action establishing the removal. The effective date of
removal shall be the date of adoption of the Committee action. Retirement shall
cause a participant to be removed from participation in the sense of no longer
accruing any Plan-credited service, and Compensation received after retirement
shall not be counted for purposes of Plan benefits. A rehired retiree may resume
such service accruals and pay recognition only if approved for future
participation by the Committee at or after rehire.

 

2



--------------------------------------------------------------------------------

1.3-2 Following any removal under 1.3-1, the following shall apply:

(a) The removal, in itself, shall not cause an immediate commencement of
benefits or a forfeiture of benefits.

(b) No further Years of Benefit Service shall be counted following the date of
removal.

(c) The amounts described in 2.1-5(a) and (b) shall not change after removal,
but the amounts described in 2.1-5(c) may change due to further accruals or
other increases in the Retirement Plan Benefit and Primary Social Security
Benefit.

(d) The pre-retirement spousal death benefit, if applicable under 4.1-3, shall
end 30 days after notice of removal is given.

(e) If the participant is married at removal and remains married until the
benefit start date, the Company-paid survivor annuity under 2.1-2, as well as
any election under 3.2-2 to increase the survivor annuity from 50% to 100% shall
continue to apply. If the participant is married at removal and is unmarried or
married to a different spouse at the benefit start date, the Company-paid
survivor annuity under 2.1-2 shall not apply. If the participant is unmarried at
removal but becomes married prior to the benefit start date, the Company-paid
survivor annuity under 2.1-2 shall not apply, but the participant may elect
within 30 days after marriage an actuarially equivalent spousal survivor annuity
at 50% or 100% determined with reference to the otherwise payable normal benefit
for the participant’s life only.

 

  1.4 Plan Year.

The plan year is a calendar year.

 

2. Supplemental Benefits

 

  2.1 Normal Retirement Benefit

2.1-1 Subject to 2.1-2, 2.1-3, 2.1-6 and 11 below, the basic supplemental
benefit on normal retirement with 20 Years of Benefit Service (YBS) shall be a
monthly pension for life equal to 60 percent of Final Average Pay (FAP) minus
the Retirement Plan Benefit (RPB) and the Primary Social Security Benefit
(PSSB).

2.1-2 For a participant who is married at the time retirement benefit payments
start, the benefit shall include a survivor annuity for the participant’s spouse
under which, after the participant’s death, ongoing benefits shall be paid to
the participant’s surviving

 

3



--------------------------------------------------------------------------------

spouse for life at a monthly rate equal to half the monthly rate paid to the
participant. The married participant’s normal retirement benefit shall not be
reduced to provide for this survivor annuity. As provided in 3.2-2, a married
participant may elect to have the surviving spouse’s survivor annuity increased
to provide for continuation of benefits in full after the participant’s death,
in which case the participant’s normal retirement benefit shall be reduced on an
actuarially equivalent basis to provide for the increase in the survivor annuity
amount. The survivor annuity, if applicable, shall only be payable to the spouse
to whom the participant is married on the benefit starting date. Actuarial
equivalency shall be determined based on the assumptions applicable to
determining comparable annuity benefits under the Precision Castparts Corp.
Retirement Plan (Retirement Plan). Before a participant’s death, a spouse has no
enforceable right under this provision. After a surviving spouse starts benefits
under this provision, the cash-out provisions in 3.2-6 and 6.2 shall apply.

2.1-3 The basic supplemental benefit for any participant who is a Five Percent
Shareholder of the Company shall be half the amount otherwise provided under
2.1-1 and related provisions. If a participant stops being a Five Percent
Shareholder, the foregoing restriction shall not apply to additional benefits
for Benefit Service after the Five Percent Shareholder status ends. A
participant shall be considered a “Five Percent Shareholder” if:

(a) The person owns, directly or indirectly, securities of the Company
representing 5 percent or more of the combined voting power of the Company’s
then outstanding securities, and

(b) The person has owned securities meeting the requirements of (a) for 20 or
more years while an employee of the Company.

2.1-4 For a participant with less than 20 Years of Benefit Service at normal
retirement, the 60 percent factor in 2.1-1 shall be reduced by 1/20th for each
year less than 20. The benefit for each Year of Benefit Service over 20 shall be
one-half of 1 percent (.5 percent) of Final Average Pay, minus any portion of
the Retirement Plan Benefit and Primary Social Security Benefit that exceeds the
basic benefit under 2.1-1 for the first 20 Years of Benefit Service. The benefit
for a partial year at the end of a participant’s period of service shall be
prorated based on the number of months in which the participant performs
services during the year.

2.1-5 The basic supplemental benefit can be expressed as follows:

 

  (a) (60% of FAP) ((YBS up to 20)/20)

                    PLUS

 

  (b) (.5% of FAP) (YBS over 20)

                    MINUS

 

  (c) (RPB + PSSB)

 

4



--------------------------------------------------------------------------------

2.1-6 If a participant has a period of Benefit Service transferred to this Plan
from the SERP—Level Two Prior Plan, an election under 3.2-2 of SERP - Level Two
Prior Plan shall continue to apply to the transferred benefit obligations as
provided in this Plan.

 

  2.2 Definitions

2.2-1 “Final Average Pay” means the participant’s average monthly compensation
in the highest three calendar years of Compensation out of five consecutive
calendar years of employment during a period of Eligibility Service by the
Company or an Affiliate. Years separated by a period of one or more calendar
years when the participant has no such employment shall be treated as
consecutive. Additional compensation paid at retirement or other termination of
employment, such as for periods of unused vacation or sick leave, shall be
attributed to calendar years by assuming that employment continued during the
period based on which the Compensation is measured. Severance pay shall be
disregarded, except severance pay in lieu of service.

2.2-2 “Compensation” shall be determined as follows:

(a) Total direct pay reportable on Form W-2 under Code section 3401(a),
disregarding limitations based on the nature or location of employment, shall be
counted, subject to the following provisions:

 

  (i) Bonuses shall be included in full.

 

  (ii) Commissions and cost-of-living allowances shall be excluded.

 

  (iii) Any reimbursements or other expense allowances, fringe benefits, moving
expenses, severance or disability pay and other deferred compensation (other
than as specified in (b) below) and welfare benefits shall be excluded.

 

  (iv) Gains realized from the exercise of nonqualified stock options shall be
excluded.

(b) Total direct pay shall be determined without reduction by elective deferral
of otherwise currently taxable compensation under any qualified cash or deferred
arrangement under Code section 401(k), any elective welfare benefit arrangement
under Code section 125 or a nonqualified deferred compensation plan.

(c) During periods of reduced Compensation because of such causes as illness,
disability or leave of absence, compensation shall be figured at the last
regular rate before the start of the period.

 

5



--------------------------------------------------------------------------------

2.2-3 “Primary Social Security Benefit” means the primary insurance amount
estimated for the participant on retirement at or after age 65 under the federal
Social Security Act, determined as follows:

(a) The amount may be estimated from the regular pay rate under rules
established by the Administrator assuming a standard pay progression over a full
working career.

(b) The amount shall not be changed by amendments to the Social Security Act or
cost-of-living index adjustments after the participant’s actual termination date
or age 65, whichever is first.

(c) If a participant retires early, the Primary Social Security Benefit shall be
the amount that would be received at age 65 assuming level earnings at the
participant’s final rate of pay and no change in the Social Security Act.

2.2-4 “Retirement Plan Benefit” means the sum of the following amounts:

(a) The monthly benefit (excluding any Prior Profit Sharing Plan Benefit) under
the Retirement Plan for the participant upon normal retirement at age 65 in the
form determined under 2.2-5.

(b) The monthly benefit for the participant under any defined benefit pension
plan other than the Retirement Plan from service counted for benefits under this
Plan, as well as any service following removal from participation, and
disregarding any benefit derived from rollovers to such plan derived from a
source other than employer contributions relating to the period of service
counted for benefits under this Plan. The benefit shall be expressed as a normal
retirement benefit at age 65 in the form determined under 2.2-5 using the
actuarial equivalency factors applicable under that plan. If benefits are
provided for a participant under the foregoing sentences with respect to more
than one plan, all such benefits shall be combined.

(c) The monthly benefit for the participant under a defined contribution
retirement plan relating to service counted for benefits under this Plan, as
well as any service following removal from participation, and disregarding any
benefit derived from employee pre-tax or employee after-tax contributions to
such plan or rollovers to such plan derived from a source other than employer
contributions relating to the period of service counted for benefits under this
Plan. The amount of the benefit shall be based on each employer contribution for
the participant with respect to the relevant period of service, with the
contributions carried forward at an interest rate of 8 percent. The actual rate
of return in the plan and any interim distributions or withdrawals shall be
disregarded. The resulting benefit shall be expressed as a normal retirement
benefit at age 65 in the form determined under 2.2-5 using the actuarial
equivalency factors applicable to the Retirement Plan for determining equivalent
benefits other than a lump sum. If benefits are provided for a participant under

 

6



--------------------------------------------------------------------------------

the foregoing sentences with respect to more than one plan, all such benefits
shall be combined. If the defined contribution plan is a plan under which
employer contributions are made to match, wholly or partly, employee pre-tax or
after-tax contributions under the plan, then the offset for the defined
contribution plan shall be calculated assuming the employee’s account has been
credited with the maximum matching contributions the employee could have had
credited by making employee contributions (without regard to any operational
limitations imposed by discrimination testing), carried forward at an interest
rate of 8 percent.

2.2-5 In determining the Retirement Plan Benefit under 2.2-4, the monthly
benefit shall be calculated based on the following form of benefit:

(a) For a participant who is married when benefit payments start under this
Plan, in a contingent annuity with half payments continued to the spouse.

(b) For a participant who is unmarried when benefit payments start under this
Plan, in a straight life annuity.

2.2-6 “Normal Retirement” means retirement under the Retirement Plan at or after
age 65 with 10 Years of Eligibility Service.

2.2-7 Subject to the 409A Supplement, “Year of Benefit Service” means a period
of 12 months based on the anniversary of the date the employee first performs an
hour of service as an employee of the Company or an Affiliate. No service for a
business before the date it becomes an Affiliate shall be counted as Benefit
Service. Except for periods of disability as described below, periods of
employment other than as a regular full-time employee shall be disregarded and
service credit shall be reduced accordingly. If a person becomes totally and
permanently disabled while a participant accruing Benefit Service and qualifies
for disability income payments under Social Security, the participant shall
continue to accrue Years of Benefit Service during disability up to age 65 or
earlier retirement if:

(a) The disability was directly related to and arose from the participant’s
employment, or

(b) The participant had 10 Years of Eligibility Service before the disability
occurred.

2.2-8 “Years of Eligibility Service” means Years of Benefit Service as defined
in 2.2-7 plus Years of Service (as defined in the Retirement Plan), if any,
approved by the Committee and performed before 2005 for a business before the
date the business became an Affiliate.

 

  2.3 Early Retirement Benefit

2.3-1 An early retirement supplemental benefit shall be payable for a
participant who terminates employment before normal retirement but after age 55
with at least 10 Years of Eligibility Service. The benefit shall be the normal
retirement basic

 

7



--------------------------------------------------------------------------------

supplemental benefit, as adjusted under 2.1-4, if applicable, and reduced as
described in 2.3-2 by 6 percent for each year by which the early retirement date
precedes the date the participant would have first qualified for normal
retirement as defined in 2.2-6. The reduction for partial years shall be
prorated monthly, based on calendar months with a partial month at the beginning
or end of the period disregarded if the affected portion of the month is less
than 15 days.

2.3-2 The early retirement reduction described in 2.3-1 shall be applied after
calculating a participant’s benefit as for normal retirement, based on service
and compensation to actual retirement, as follows:

 

  (a) (60% of FAP) ((YBS up to 20)/20)

                    PLUS

(.5% of FAP) (YBS over 20) - (RPB + PSSB)

                    TIMES

 

  (b) (1 - .06(65 - age at actual retirement))

2.3-3 No benefit shall be paid with respect to a participant whose employment
terminates before early retirement except under 4.

2.3-4 A participant may not elect to defer the start of early retirement
benefits.

 

  2.4 Forfeiture of Benefit

2.4-1 No benefit (other than a surviving spouse’s death benefit under 4, if
applicable) shall be payable with respect to a participant who terminates
employment, regardless of cause, before qualifying for a normal retirement
benefit, an early retirement benefit or an accelerated vested benefit, or to any
participant whose employment is terminated for Misconduct during employment.
Moreover, no normal or early retirement benefit or spouse’s death benefit shall
be payable with respect to any participant who, after termination, engages in
Competition with the Company or an Affiliate, as determined by the Committee in
accordance with 2.4-3.

2.4-2 “Misconduct during employment” means:

(a) Committing a fraudulent or otherwise dishonest act related to employment;

(b) Making an unauthorized disclosure of confidential information related to the
Company or any Affiliate if the information was obtained during employment; or

(c) Engaging in competition while employed.

 

8



--------------------------------------------------------------------------------

2.4-3 “Competition” means doing either of the following within three years after
termination of employment:

(a) Making an unauthorized disclosure of confidential information related to the
Company or any Affiliate if the information was obtained during employment; or

(b) Engaging as an employee, partner, proprietor or otherwise, in a business in
competition with the Company or any Affiliate in the manufacture or sale of
investment castings or any other business conducted by the Company or an
Affiliate at any time during the participant’s period of employment. No
forfeiture or absence of a forfeiture shall constitute a waiver of or bar any
other remedy that may be available to the Company or an Affiliate under
applicable law on account of the Misconduct or Competition.

 

  2.5 Deferred Retirement Benefit

If a participant’s employment with the Company or an Affiliate continues past
age 65, Years of Benefit Service shall continue to accrue and Final Average Pay
shall be adjusted to actual retirement. The benefit shall be based on the
regular formula for normal retirement, and no actuarial adjustment shall be made
for starting benefits after age 65.

 

  2.6 Accruals During Disability

2.6-1 “Disability” means a condition that makes a person eligible for disability
income payments under Social Security for total, permanent disability.

2.6-2 A participant who terminates covered employment on account of disability
shall continue to accrue Eligibility Service and Benefit Service while disabled
until retirement or earlier recovery from disability if either of the following
applies:

(a) The disability was directly related to the participant’s employment.

(b) The participant had at least 10 Years of Eligibility Service before the
disability occurred.

2.6-3 A disabled participant shall be retired at normal retirement date and may
retire at early retirement date if eligible. Benefits shall be determined on the
basis of Benefit Years, Final Average Pay (calculated as if pay rate was frozen
at the date of disability), Primary Social Security Benefit and Retirement Plan
Benefit at retirement.

 

3. Payment of Benefits

 

  3.1 Start of Benefits

Benefits shall start with the month that begins after termination of employment,
in the case of normal, deferred, accelerated vested or early retirement
benefits, and with the month that begins after the participant’s death in the
case of a spouse’s death benefit under 4. The benefit starting date shall be as
of the first day of the first month for which benefits are paid under this
provision. Benefit payments shall be made by the end of the month to which they
apply in accordance with the Company’s regular payroll processing schedule.

 

9



--------------------------------------------------------------------------------

  3.2 Form of Benefit

3.2-1 For a participant who is unmarried at the benefit starting date, the
normal form for payment of benefits shall be a monthly annuity for the life of
the participant. For a participant who is married at the benefit starting date,
the normal form of benefit shall include a survivor annuity for the
participant’s spouse as provided in 2.1-2.

3.2-2 A married participant may elect under 3.2-4 to receive a reduced monthly
benefit for life in order to have payments continued to the participant’s
surviving spouse in full (rather than at one-half as provided in 2.1-2).

3.2-3 The reduction under 3.2-2 in the participant’s monthly benefit shall be
the actuarial equivalent of the increase selected for the spouse’s survivor
benefit. Actuarial equivalency shall be determined with reference to the
otherwise payable normal benefit and shall be based on the assumptions
applicable to determining comparable benefits under the Retirement Plan.

3.2-4 Subject to 3.2-6, a benefit election under 3.2-2 may be made upon
enrollment in this Plan or within 30 days following the marriage of a
participant that occurs before the participant’s benefit starting date under 3.1
or at any other time that is more than 12 months before the participant’s
benefit starting date under 3.1. The election shall be by written notice mailed
or delivered to the Administrator. An election under 3.2-2 shall no longer be
effective if the participant and spouse do not stay married throughout the
period from the election date to the benefit starting date or if the participant
revokes the election at least 12 months before the benefit starting date or
elects to receive a lump-sum payment under 3.2-6(a), (b) or (c), if applicable.

3.2-5 A participant may elect to receive benefits in the form of an actuarially
equivalent lump sum, as follows:

(a) The election to receive benefits in a lump sum may be made in writing on a
form prescribed by the Administrator. Except as provided in (b) and (c) below,
the election must be delivered to the Administrator at least 12 months before
the participant’s benefit starting date under 3.1. If a participant makes a
lump-sum election designed to qualify under this clause but has a benefit
starting date before 12 months have passed, that election shall be void, but the
participant may elect a reduced lump sum by submitting an election under (b) or
(c) below.

(b) A reduced lump-sum payment of an entire benefit may be irrevocably elected
during the 12-month period before the benefit starting date. The reduced
lump-sum payment amount shall be calculated as provided in 3.2-6, and then
reduced by 10 percent.

 

10



--------------------------------------------------------------------------------

(c) Subject to 6.4, a reduced lump-sum payment of the remaining portion of a
benefit in pay status may be irrevocably elected by a participant or surviving
spouse any time after the benefit starting date, except as provided below. The
payment shall be made as soon as practicable after the election is received by
the Administrator. The reduced lump-sum payment amount shall be calculated as
provided in 3.2-6, and then reduced by 10 percent. If a participant starts
benefits when married, a later election to receive a lump-sum benefit may not
apply to the spouse’s contingent survivorship benefit if made after the
participant and spouse have divorced unless authorized by the divorce decree or
other court order. If such a divorce has occurred and a participant elects to
receive a reduced lump-sum benefit under this provision without such
authorization, the reduced lump-sum benefit shall be calculated with reference
only to monthly amounts otherwise payable to the participant and shall not
affect the spouse’s contingent survivorship benefit.

(d) A lump-sum election shall apply to the participant’s entire benefit,
regardless of whether the service to which the participant’s benefit relates is
performed before or after the election is made. Partial lump-sum payment
elections shall not be allowed except as provided in (c) above.

(e) A lump-sum election under (a) above may not be revoked, but it may be
replaced by a spousal annuity election after a later marriage as described in
(f) below. If that happens, but the spousal annuity election becomes void under
3.2-4 because the marriage ends before the benefit starting date under 3.1, the
applicable benefit form shall automatically change to the normal form for
payment of benefits under 3.2-1 and the participant shall have a new opportunity
to make a lump-sum election if the 12-month lead time requirement under
(a) above is met.

(f) A participant who has made a lump-sum election under (a) above and then
becomes married may elect to change the applicable benefit form to an
actuarially equivalent contingent annuity with payment continued to the
participant’s spouse in full as described in 3.2-2 or at one-half as described
in 2.1-2. An election under this clause may not be made later than 12 months
before the benefit starting date.

(g) A participant’s election to receive a lump-sum payment under (a), (b) or
(c) above shall constitute an irrevocable agreement by the participant to return
the amount received if the electing participant engages in Competition under
2.5-3 within three years after termination of employment or the date of the
election if later. The amount to be returned shall be the full amount
distributed plus interest at 7 percent per annum minus the monthly amounts that
would have been paid to the participant in the normal benefit form up to the
date the Competition began.

 

11



--------------------------------------------------------------------------------

3.2-6 If a lump-sum payment election under 3.2-5 applies to a participant’s
benefit, the following shall apply:

(a) Subject to (b) below and 3.2-5(c), the amount of the lump-sum payment shall
be based on the basic supplemental benefit on normal retirement under 2.1 using
Final Average Pay and Years of Benefit Service and other pertinent benefit
formula factors as of the benefit starting date under 3.1. For a benefit
starting date before normal retirement, the 6 percent adjustment factor in 2.3
shall apply. The resulting monthly retirement benefit shall then be converted to
an actuarially equivalent present value including the interest rate and
mortality assumptions specified in 6.1.

(b) For a participant who is married on the benefit starting date, the amount of
the lump-sum payment shall include the Company-paid survivor annuity at
50 percent under 2.1-2. If a participant is unmarried on the benefit starting
date, in determining the lump-sum payment no value will be attributed to the
Company-paid survivor annuity under 2.1-2 even if the participant had been
married for some of the time while the lump sum election is in effect.

(c) A lump-sum payment shall constitute complete satisfaction of the benefit
obligation under the Plan to the participant, and the Plan’s postretirement
death benefit provisions shall not apply. However, the payback obligation under
3.2-5(g) above shall remain in effect.

(d) If participant dies before starting to receive benefits with a lump-sum
payment election in effect and a surviving spouse qualifies for preretirement
death benefits under 4.1-3, the surviving spouse benefit shall be the
actuarially equivalent value of the remaining portion of the benefit calculated
under 4.1-3(b), payable in a lump sum. If the participant is unmarried on the
date of death, there is no preretirement death benefit and 4.1-3 shall not
apply. The actuarial equivalency shall be determined in a manner consistent with
(a) above.

 

4. Surviving Spouse Death Benefit

4.1-1 Subject to 2.5, if a participant dies after starting to receive benefits,
or dies after retiring under 2.2-6 or 2.3-1 but before starting benefits under
3.1, a death benefit shall be paid only as provided under the spouse’s survivor
benefit form. A spouse’s post-retirement death benefit shall only be paid to the
spouse to whom the participant was married on the participant’s benefit starting
date, even if the participant is married to another spouse on the date of death.

4.1-2 Except as provided in 4.1-3, if a participant dies before starting to
receive benefits or qualifying under 4.1-1, no benefit shall be paid. The
surviving spouse benefits under this Plan shall only be payable if the
participant and spouse are legally married on the date of death.

 

12



--------------------------------------------------------------------------------

4.1-3 Subject to 1.2-2(e), 3.2-7(d) and 4.1-2, the surviving spouse of a
participant who dies while employed in covered employment after accruing 10
Years of Eligibility Service, or whose death while so employed is directly
related to the participant’s employment, shall receive a death benefit as
follows:

(a) The benefit shall be a monthly payment for the surviving spouse’s life,
starting on the first day of the month after the participant’s death.

(b) Subject to (c), the benefit shall be one-half of the amount determined as
though the participant had retired on the date of death with benefits payable to
the surviving spouse under the survivor annuity in 2.1-2. In determining the
amount of the benefit, the participant’s actual Years of Benefit Service, Final
Average Pay and Primary Social Security Benefit shall be used. The Retirement
Plan Benefit described in 2.2-4(a) will include the actuarial value of any
subsidy provided to actual pre-retirement death benefits that commence prior to
age 55. Early retirement adjustment factors as described in Section 2.3-2 shall
apply. On death before age 55, the participant shall be assumed to be age 55 in
determining the early retirement adjustment factor.

(c) If a participant elected under 3.2-2 to have payments continued to the
surviving spouse in full, then the amount under (b) shall be determined using
that benefit form.

 

5. No Advance Funding

Benefits shall be paid from the general assets of the Company. The Company may,
but shall not be required to, set aside funds in advance for payment of benefits
under this Plan. Even if funds are set aside, that shall not cause this to be a
funded employee benefit plan. Participants’ rights under this Plan shall be only
as general creditors of the Company.

 

6. Amendment and Termination

 

  6.1 Regular Procedure

Subject to 6.4, the Board of Directors of the Company may amend or terminate
this Plan on the first day of any month by notice to the participants but may
not revoke any participant’s benefit under this Plan (a) without adequate
compensation or (b) after the occurrence of a Change in Control of the Company.
If the Board of Directors decides to revoke benefits for some or all
participants, the benefits of all affected participants shall be revoked in
exchange for adequate compensation, and such participants shall have no right to
defer receipt of such compensation. No cash-out value shall be attributed to any
spousal survivor benefit for a participant who has not already retired and
commenced benefits or to the cash-out benefit payment option for any participant
regardless of retirement status. Subject to 6.2, the value of an unvested
benefit shall be zero. “Adequate compensation” shall be determined based on the
actuarially equivalent present value of the accrued straight life normal
retirement (age 65) benefit as of the Plan termination date, using the following
mortality and interest rate assumptions:

(a) The mortality table shall be the RP2000 Healthy Annuitant mortality tables
(100 percent male for retirees and 100 percent female for spouses) projected to
2010 by scale AA.

(b) The interest rate for each year shall be determined by using the 24-month
average of the Moody’s Long-Term Corporate Bond Yield composite index, ending
with the November of the preceding year, less 110 basis points. Each year’s
interest rate shall remain in effect for distributions that occur at any time
during the year.

 

13



--------------------------------------------------------------------------------

  6.2 Total Plan Termination

In the event of a total termination, all affected participants shall receive
adequate compensation as described in 6.1 above.

 

  6.3 Technical, Editorial or Operational Changes

The chief executive officer of the Company may amend this Plan to make
technical, editorial or operational changes on advice of counsel to comply with
applicable law or to simplify or clarify the Plan. The Committee is also
authorized to adopt changes under this provision, and shall be the only
authorized party to adopt such a change if it affects the benefit of the chief
executive officer without having the same effect on substantially all other
similarly situated participants. The chief executive officer and the Committee
may each delegate amendment authority under this provision to one or more
executive officers of the Company, except that no officer to whom authority is
delegated may adopt a change if it affects the benefit of that officer without
having the same effect on substantially all other similarly situated
participants. For example, if applicable tax laws, regulations, revenue rulings
or revenue procedures would require a participant to report taxable income due
to a benefit under this Plan before the benefit is payable to the participant,
the Plan may be amended under this provision to prevent such premature taxation.
The Company, the Committee, the chief executive officer and their employees,
officers, agents and others acting on their behalf shall not have any liability
to any Plan participant or beneficiary with respect to such premature taxation,
regardless of whether or not an amendment has been made under this provision.

 

  6.4 No Benefit Improvements

This Plan may not be amended after 2004 to improve any benefit for any
participant or for a surviving spouse of any participant.

 

7. Not Contract of Employment

This Plan shall not be a contract of employment between the Company or an
Affiliate and any participant. No participant may object to termination of this
Plan. This Plan shall not prevent the Company or an Affiliate from discharging
any participant from employment at any time.

 

8. Claims Procedure

 

  8.1 Filing Procedure

Any person claiming a benefit, requesting an interpretation or ruling under this
Plan or requesting information under this Plan shall present the request to the
Administrator who shall respond in writing as soon as practicable. Verbal claims
must be confirmed in writing by the claimant within a reasonable time. If no
written confirmation is received within two weeks of a verbal claim, the
Administrator may state the claim in writing communicated to the claimant and
then proceed on that basis.

 

14



--------------------------------------------------------------------------------

  8.2 Notice of Denial

If the claim or request is denied, the written notice of denial shall state:

(a) The reasons for the denial, with specific reference to the Plan provisions
on which the denial is based;

(b) A description of any additional material or information required and an
explanation of why it is necessary; and

(c) An explanation of this Plan’s claim review procedure.

 

  8.3 Review Procedure

Any person whose claim or request is denied or who has not received a response
within 30 days may request review by notice in writing to the Administrator, who
shall inform the Committee. The original decision shall be reviewed by the
Committee, which may, but shall not be required to, grant the claimant a
hearing. On review, whether or not there is a hearing, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.

 

  8.4 Decision on Review

The decision on review shall ordinarily be made within 60 days. If an extension
of time is required for a hearing or other special circumstance, the claimant
shall be so notified and the time shall be 120 days. The decision shall be
expressed in writing and shall state the reasons and the relevant Plan
provisions. All decisions on review shall be final and bind all parties
concerned.

 

9. General Provisions

9.1-1 If suit or action is instituted to enforce any rights under this Plan, the
prevailing party may recover from the other party reasonable attorneys’ fees at
trial and on any appeal.

9.1-2 Any notice under this Plan shall be in writing and shall be effective when
actually delivered or, if mailed, when deposited as registered or certified mail
directed to the Company at the address stated in the Statement of Participation
or to such other address as either party may specify by notice to the other
party. Unless otherwise designated, notices to the Committee or the
Administrator shall be sent to the address specified for the Company.

9.1-3 The rights of a participant under this agreement are personal. Except for
amounts owing to or claimed by the Company or an Affiliate and except for the
limited provisions of 3.2 above, no interest of a participant or spouse or
representative of a participant may be directly or indirectly transferred,
encumbered, seized by legal process or in any other way subjected to the claims
of any creditor.

 

15



--------------------------------------------------------------------------------

9.1-4 Following termination of employment, a participant shall not be an
employee of the Company or an Affiliate for any purpose, and payments under 3
shall not constitute salary or wages. A participant shall receive such payments
as retirement benefits, not as compensation for performance of any substantial
services.

9.1-5 Except as provided in 9.1-3 above, this Plan shall be binding on and inure
to the benefit of the parties, their successors and assigns. If the Company or
an Affiliate merges, consolidates or otherwise reorganizes, or its business or
assets are acquired by another company, this Plan shall be binding on the
successor company and shall apply to any employment of participants by the
successor company.

9.1-6 This Plan shall be construed according to the laws of Oregon, except as
preempted by federal law.

9.1-7 The Company may withhold from payments to a participant or surviving
spouse any income tax or other amounts as required by law.

 

10. Definition of Change in Control

For purposes of this Plan, a “Change in Control of the Company” shall be deemed
to have occurred if:

(a) Any “person,” as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the Exchange Act) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities;

(b) During any period of two consecutive years (not including any period prior
to the effective date of this Plan), individuals who at the beginning of such
period constitute the Board of Directors of the Company (the Board), and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a),
(c) or (d) of this section) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds 2/3 of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

 

16



--------------------------------------------------------------------------------

(c) The stockholders of the Company approve a merger or consolidation of the
Company with any other company, other than (1) a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than
50 percent of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as defined above) acquires more than 20 percent of the combined voting power of
the Company’s then outstanding securities; or

(d) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

11. Effective Date; 409A Compliance

The restatement of the Prior Plans (this Restatement) shall be effective
immediately upon the close of the 2004 plan year, December 31, 2004. This
Restatement is designed to preserve all benefits vested and accrued as of
December 31, 2004 as 409A-exempt benefits, and to provide for ongoing accruals
for post-2004 covered employment by eligible participants on all relevant terms
that apply to pre-2005 accruals except to the extent those terms and the related
accruals must be restricted to avoid violating applicable requirements of 409A.
The 409A Supplement accompanying this Restatement is designed to provide for the
post-2004 accruals in compliance with 409A requirements.

 

COMPANY

    PRECISION CASTPARTS CORP.      

By:

  /s/ William D. Larsson      

Name:

  William D. Larsson      

Title:

 

Senior Vice President and

Chief Financial Officer

      Date signed: December 18, 2006

 

17



--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP.

FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

409A Supplement

This Supplement relates to the Plan document (the Main Plan Document) for the
Frozen Supplemental Executive Retirement Program (the Plan) as described in
section 11 of the Main Plan Document.

Ongoing accrual of benefits under the Plan for post-2004 covered employment by
eligible participants (Post-2004 Accruals) occurs only as described in this
Supplement.

All Post-2004 Accruals are subject to restrictions necessary to comply with
requirements of Internal Revenue Code section 409A (409A) and applicable
regulations (409A Requirements), incorporated herein by this reference.

Except as restricted by this Supplement to achieve compliance with 409A
Requirements, Post-2004 Accruals occur on the same terms, and with the same
benefit rights, options and features, as accruals for covered employment before
2005 by eligible participants (Pre-2005 Accruals). Pre-2005 Accruals are exempt
from 409A Requirements as grandfathered benefits to the extent permitted by 409A
and applicable regulations. Pre-2005 Accruals for a participant who has
Post-2004 Accruals shall be determined as though the participant terminated
employment on December 31, 2004, with the resulting benefit adjusted actuarially
to reflect the later benefit starting date upon actual retirement in accordance
with applicable 409A Requirements.

 

18